DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose an apparatus comprising elements being configured as recited in the claims.  Specifically, none of the prior art or combinations thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
For claim 1, the prior art fails to teach:
the model is trained using a supervised learning process to develop the weights in the pre-training process and tune the weights based on the labeled target data and the pre-training process comprises applying a pre-training network of a plurality of stacked Restricted Boltzmann Machines to develop the weights to remove noise from one or more inputs comprising noise.
Claims 2, 4-5 and 8-10 are considered allowable based at least upon their dependence upon claim 1.
For claim 11, the prior art fails to teach:
the model is trained using a supervised learning process to develop the weights in the pre-training process and tune the weights based on the labeled target data and the pre-training process comprises applying a pre-training network of a plurality of stacked Restricted Boltzmann Machines to develop the weights to remove noise from one or more inputs comprising noise.
Claims 12, 14-15 and 18-20 are considered allowable based at least upon their dependence upon claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070. The examiner can normally be reached M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Yousseff can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DANIEL C PUENTES/Primary Examiner, Art Unit 2849